EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Harrison (713-588-7004) on 9 May 2022.

The application has been amended as follows: 
Please Amend claim 7 to remove the (ii) embodiment (claim 7 (ii) “an external surface” being incompatible with claim 1 “defined within a central portion”).
That is, claims should recite:
“7. (Currently Amended) The hydrocarbon well of claim 1, wherein 

”

Election/Restrictions
Claims 1-3, 7, 12-18, and 20-26 are allowable. The restriction requirement for the Species (of ways to remove the plug; distribution of tracer in the primary plug; and ways of detecting tracer), as set forth in the Office action mailed on 28 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 28 June 2021 is fully withdrawn.  Claims 9-11 and 19, directed to non-Elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (and do not appear to conflict with the other features).  Accordingly, claims 1-3, 7, and 9-26 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 6 April 2022 have remedied the 112 deficiencies in line with the suggestions by the Office.  Accordingly, the 112 Rejections are withdrawn.
The Amendments now also require wherein the tracer-containing region is within a central portion of the plug body along about an elongate axis such that a through hole extends through the tracer-containing region and such that ≥50 vol% of the plug body must dissolve prior to reaching and exposing the tracer-containing region.  This Amendment corresponds with Fig. 2 as described in [0040] and [0046], tracer-containing region 130 about elongate axis 122 with through hole 150.
The reference to Richard (2012/0175109) (cited previously in the Conclusion of Office Action mailed 30 August 2021) depicts an exemplary plug with tracer extending about an elongate axis such that a through hole extends through the tracer-containing region (Fig. 2, tracer-containing region 40 with tracer 36 with through hole 42).  However, this reference is directed to plugging flow pathways 74, not a tubular conduit within the wellbore, and moreover fails to teach the tracer-containing region within a central portion of the plug body such that ≥50 vol% of the plug body must dissolve prior to reaching and exposing the tracer-containing region.
In general, there is no Prior Art that suitably discloses or teaches providing such a particular arrangement of the tracer-containing region around a through hole which further requires that ≥50 vol% of the plug body must dissolve prior to reaching and exposing the tracer-containing region.  Each of these individual aspects appear known to some degree of generality in the Prior Art as described previously and above (e.g., Fripp 2018/0252067; Sherman 2018/0087369; and Richard), but there is no suitable teaching or motivation to provide these different aspects together.  In particular, it appears rather unusual to place the tracer-containing region such that ≥50 vol% of the plug body must dissolve prior to reaching and exposing the tracer-containing region, especially for a plug having a through hole, which Applicant has disclosed is being done in order to only permit release of the tracer material subsequent to dissolution of the remainder of the plug body ([0035]).  Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674